Citation Nr: 1231392	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  06-21 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a left great toe amputation, due to May 2006 VA medical treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his father and his two brothers


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from January 1981 to April 1984. 

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the benefit sought on appeal.


FINDING OF FACT

The competent clinical evidence of record is in equipoise as to whether the May 2006 VA medical treatment resulted in an additional disability, left great toe amputation, due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for left great toe amputation, due to May 2006 VA treatment, have been met.  38 U.S.C.A. § 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Under the applicable VA laws and regulations, when a veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by VA, disability compensation shall be awarded in the same manner if such disability or death was service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  The law requires not only that the VA treatment in question resulted in additional disability but also that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause. 38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The Veteran contends that after a May 23, 2006, VA debridement of a large callus on his left big toe, the toe was bleeding and bandaged but VA failed to provide him any antibiotics or adequate follow-up.  The Veteran states that within several days, the toe began to swell and ulcerate.  He was hospitalized at a private hospital from June 10 to June 17, 2006.  The Veteran states that the toe did not heal and consequently was amputated on July 3, 2006. 

Based on a thorough review of the record, the Board finds that the evidence is in equipoise as to whether the May 2006 VA medical treatment resulted in an additional disability, left great toe amputation, due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  

VA records reflect that on May 23, 2006, the Veteran presented for bilateral foot evaluation.  There was callusing, bilaterally.  The podiatric surgeon noted, "trimmed callusing, applied band aid to pin point bleed hallux left, continue good care of feet, recommend use of daily lotion on feet, rtc in 3-4 months for monitoring."  

Subsequent VA treatment records are negative for complaints, symptoms, findings or diagnoses related to the Veteran's left toe until June 3.  On that day, the Veteran called the VA Medical Center with a complaint of toe abrasion for 1 day.  The nurse's comments noted, "This is a new blister on this toe.  It is very painful unable to wear shoe on that left foot.  He will be taken[] to the Grand Strand Hospital[] today."  An additional comment noted, "Left foot, great toe has a blister on the inner side underneath the toe is swollen, tender.  And is inflamed.  This was discovered today.  His leg was hurting and the toe was discovered, with a large blister.  H[is] mother will take him to the hospital.  He is very anxious about this toe." 

Records from the private Grand Strand Regional Medical Center (Grand Strand) reveal that the Veteran presented on June 3 with a complaint of left leg and great toe swelling.  The Veteran reported that he had been doing well until a week prior when he was driving a cab for several hours and soon after he noticed his left leg was getting red and swollen between the ankle and the knee.  The Veteran reported that when he awakened in the morning, he noticed that his left great toe was very erythematous and appeared to have a blister on the side of it, and so presented to the ER.  The Veteran was diagnosed with left leg cellulitis and admitted. 

Grand Strand records include a June 4 surgical consultation report that notes that the Veteran underwent trimming of a callus on the left great toe at the VA hospital, and that he had all of the toenails removed from both feet due to fungal infection.  The report notes that the blister was debrided using pickups and scissors revealing a small 1-cm diameter area of necrotic tissue on the distal aspect of the left great toe, and that the skin underneath the blister that was debrided on the lateral aspect of the left great toe was intact and had already epithelialized. 

On June 10, the Veteran was discharged from Grand Strand.  The discharge summary notes that the Veteran was admitted with left foot cellulitis.  He was started on IV antibiotics.  Blood cultures did not grow anything.  A surgical consult was called, and the Veteran was recommended to have wet-to-dry dressings to his left great toe.  X-rays did not show any signs of osteomyelitis, and a wound culture grew Staph aureus sensitive to everything. 

On June 13, the Veteran called VA for follow up appointment.  He stated that he was seen June 3 at Grand Strand for infection to big left toe and ankle, was admitted for one week, and was discharged on June 10. 

On June 14, the Veteran was seen at a VA outpatient clinic for wound care of the left big toe.  The Veteran reported that he was discharged from hospital June 10, and was prescribed Moxifloxacin 400 mg by mouth daily for 10 days.  The nurse noted that the Veteran had an open wound on the left great toe with a dark pink center, edema, and scant amount of dark reddish drainage.  The wound was cleansed with normal saline and patted dry, covered with sterile 4 x 4 gauze dressing and secured with net gauze.  The Veteran was given supplies for dressing changes at home. 

The Veteran followed up with both VA and private physicians in July and August.  VA records show that on July 11, the Veteran presented for evaluation of a new wound on the left great toe.  The Veteran stated that it formed after he was in the car for several hours driving.  The Veteran also stated that he went to the local hospital and was admitted for antibiotics and debridement and that he had a doctor up there checking his toe also and that he might need end bone removed.  The Veteran was diagnosed with ulceration hallux left, resolving infection left hallux.  All hyperkeratotic tissue was debrided, DSD was applied, and dressings and ointment was prescribed.  The VA podiatric surgeon recommended that the Veteran discontinue soaks and use of band aids, finish antibiotics, and limit ambulation and activity. 

Private medical records reflect that on July 12, the Veteran presented for follow up with M. R. B., M.D.  His toe had improved, but the physician did some debridement on the tip of the toe of some fibrinous exudate.  The Veteran was told to follow up in a month.  On August 7, the Veteran presented with complaints of some pain up in the lower leg on the left.  Some skin and some of the fibrinous exudate over a small ulcer about 5 mm in size was debrided.  A bone scan and ultrasound were scheduled.  The bone scan was positive and the ultrasound was negative.  Dr. M. R. B. noted that the Veteran needed a left great toe amputation. 

Dr. M. R. B. performed a left great toe amputation on August 23, 2006.  The pre- and post-operative diagnoses were osteomyelitis of the left great toe. 

In an April 2008 letter, Dr. M. R. B. wrote that 

[The Veteran] is a diabetic patient of mine, who had some procedures done at the VA Hospital ... and had debridement of this area at the VA Clinic.  He never had any follow up.  With him being a diabetic, this led to an ongoing infection, for which he had to be hospitalized and subsequently had left great toe amputation on 8/23/06.  I think the VA was partly responsible for this, given the fact that a physician debrided this area, was lost to follow-up and ended up in the hospital with a forefoot sepsis.  He had to be treated with IV antibiotics and the subsequent amputation. 

The report of a June 2011 VA examination provides that the examiner reviewed the Veteran's claims file, and sets forth the relevant history, the Veteran's subjective complaints, and examination results.  The examiner expressed the opinion that it was very unlikely that the VA treatment rendered in 2006 resulted in any additional disability, and there was no indication that any error in medical judgment or treatment occurred.  The Veteran was seen in the podiatry clinic for a superficial ulcer of the left greet toe which was treated appropriately with appropriate follow-up treatment.  Despite proper treatment, the ulcer failed to heal and the Veteran developed osteomylitis of the toe which required amputation.  This was a very familiar pattern seen in patients with diabetes and neuropathy and amputation as a result of diabetic foot ulcers was not uncommon despite proper medical care.  The fact that the Veteran subsequently developed ulcers of the second and third toes on that foot indicates that he has a susceptibility to ulceration as a combination of foot type, poorly controlled diabetes and significant peripheral neuropathy.  

The Board finds that each of the foregoing medical opinions has some probative value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

Although he does not use this exact language, Dr. M. R. B.'s opinion indicates that the Veteran suffered additional disability due to the May 2006 VA medical treatment, due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment.  Dr. M. R. B.'s opinion indicates that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  38 C.F.R. § 3.361(d)(1)(i).

Dr. M. R. B.'s medical opinion is based on his own actual treatment of the Veteran shortly after the May 2006 VA medical treatment, as well as his own medical expertise.  By necessity, Dr. M. R. B. would also have been familiar with the Veteran's treatment at Grand Strand.  While Dr. M. R. B. does not purport to have reviewed the Veteran's VA treatment records, his understanding of the Veteran's relevant VA treatment does not appear incorrect.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).    

The June 2011 VA opinion is based on current examination results and a review of the medical record.  The examiner explained his opinion with references to the Veteran's medical history and his own expertise 

In light of the foregoing, the Board finds that the evidence is in equipoise as to whether the May 2006 VA medical treatment resulted in an additional disability, left great toe amputation, due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

With resolution of doubt in the Veteran's favor, the Board finds that the evidence of record is sufficient to establish entitlement to compensation under 38 U.S.C.A. § 1151 for left great toe amputation, due to May 2006 VA medical treatment. 


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for left great toe amputation, due to May 2006 VA medical treatment, is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


